DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/3/2021 has been entered.

Status of Claims
Claims 2, 4, 9, 11, 16, and 18 have been cancelled; therefore, Claims 1, 3, 5-8, 10, 12-15, 17, and 19-21 are currently pending and have been examined.

Double Patenting



The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1, 3, 5-8, 10, 12-15, 17, and 19-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,108,993. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions disclose equivalent elements for dynamically changing product business rules within a product asset management system/ method (See claim comparison chart below).
US Patent Application 16/155,776
US 10,108,993
Independent Claims 1, 8, and 14 (Method, System, and Apparatus):
updating, by a processing device of a management system, one or more parameters corresponding to system requirements to execute a product, wherein the one or more parameters are stored as a data file independent of a product code of the product, and wherein the one or more parameters are updated without changing a product code of the product; 
receiving, from a first entity system, a request to execute the product; 
in response to receiving the request to execute the product, determining, by the processing device of the management system, that the first entity system satisfies the system requirements to execute the product, wherein the management system is separate from the first entity system; 
and in response to determining that the first entity system satisfies the system requirements, allowing the product to be executed by the first entity system.
Claims 2, 9, and 15:
wherein the system requirements correspond to hardware requirements to execute the product 

Independent Claims 1, 7, and 13 (Method, System, and Apparatus):
defining, by a processing device of a management system, one or more parameters corresponding to entity system hardware requirements to execute a product, wherein the one or more parameters are stored as a new data file that is independent of a product code of the product;
receiving, by the processing device, input changing the one or more parameters for the entity system hardware requirements to execute the product; without changing the product code of the product, updating, by the processing device, the one or more parameters in view of the received input;
receiving, from a first entity system, a request to execute the product; 
in response to receiving the request to execute the product, determining, by the processing device of the management system, whether the first entity system satisfies the entity system hardware requirements to execute the product in view of consumer facts data associated with the first entity system, wherein the management system is separate from the first entity system; and in response to determining that the first entity system satisfies the entity system hardware requirements, providing, to the first entity system, an indication allowing the product to be executed by the first entity system.

sending a notification indicating one or more product subscriptions that are available to the first entity system

sending a notification indicating one or more product subscriptions that are available to the first entity system.

receiving a consumer entitlement request for a list of subscriptions that are available to the first entity system, wherein the consumer entitlement request comprises an identity certificate;  Client Ref. No. 20100271US-CON131 Attorney Ref.:05220.2242 (P0867C)identifying consumer facts data for the first entity system in a data store based on the identity certificate; comparing the consumer facts data to product data for one or more products to determine which product attributes in the product data are satisfied; and identifying subscriptions associated with the satisfied product attributes
Claims 2, 8, and 14: 
receiving a consumer entitlement request for a list of product subscriptions that are available to the first entity system, wherein the consumer entitlement request comprises an identity certificate; identifying the consumer facts data for the first entity system based on the identity certificate; comparing the consumer facts data to product data for one or more products to determine which product attributes in the product data are satisfied; and identifying one or more product subscriptions that are associated with the satisfied product attributes.
Claims 6, 13, and 20:
receiving a consumer entitlement request for an entitlement for the product to allow the first entity system to use the product, wherein the consumer entitlement request comprises a product identifier and an identity certificate; identifying consumer facts data for the first entity system based on the identity certificate; identifying product data associated with the product identifier; and determining whether the consumer facts data satisfies one or more product attributes in the product data to grant the entitlement

receiving a consumer entitlement request for an entitlement for the product to allow the first entity system to use the product, wherein the consumer entitlement request comprises a product identifier and an identity certificate; identifying the consumer facts data for the entity based on the identity certificate; identifying product data associated with the product identifier; and determining whether the consumer facts data satisfies one or more product attributes in the product data to grant the entitlement.
Claims 5, 11, and 17: 
sending a notification indicating whether the entitlement is granted.

wherein the one or more parameters of the first entity system comprise at least one of a system architecture type, a number of CPU sockets in the entity system, a number of populated CPU sockets in the entity system, or a number of cores in a CPU in the entity system
Claims 6 and 11: 
wherein the one or more parameters of the first entity system comprise at least one of a system architecture type, a number of CPU sockets in the entity system, a number of populated CPU sockets in the entity system, or a number of cores in a CPU in the entity system.



Response to Arguments






























Applicant's arguments filed on 4/26/2021, with respect to the Double Patenting Rejection of Claims 1, 3, 5-8, 10, 12-15, 17, and 19-21, have been considered but are not persuasive.   The rejection will remain as NON-FINAL, based on the rejections above.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN P OUELLETTE whose telephone number is (571)272-6807.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda C Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

June 18, 2021
/JONATHAN P OUELLETTE/Primary Examiner, Art Unit 3629